EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James E. Walton on March 26, 2021.
The application has been amended as follows: 
The claims: 

1-9. 	(Cancelled)

10. 	(Currently Amended) A foam stiffened composite structure, having a predetermined shape, for use in aviation, comprising:
	an outer skin member, comprising a composite fiber material disposed in a polymeric matrix;
	a foam member having multiple zones of varying density with each zone being formed of the same material, the foam member abutting the outer skin member, the foam member having a tooled surface; and
	an inner skin member abutting the foam member, the foam member surrounding the inner skin member;
	
wherein the inner skin member is tubular, thereby defining a hollow void space in the interior of the foam member; 
	wherein the hollow void space is delimited by the predetermined shape; and

	
	
wherein the outer skin member has the same tooled surface as the tooled surface of the foam member.

11. 	(Currently Amended) The structure according to claim 10, wherein the foam member is a cured foam mixture, the foam stiffened composite structure further comprising 
a rib attached to the cured foam mixture; and
a trailing edge member attached to the cured foam mixture.

12. 	 (Previously Presented) The structure according to claim 10, wherein the inner skin member is fully cured before the foam member abuts the outer skin member and abuts the inner skin member.

13. 	 (Previously Presented) The structure according to claim 10, wherein the foam member is at least partially cured before the foam member abuts the outer skin member.

14-20. 	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:
US 2010/0180439 to Garcia Castro (hereinafter “Castro”)
US 2011/0293914 to Maurer et al. (hereinafter “Maurer)
US 6,050,523 to Kraenzien (hereinafter “Kraenzien”)
Castro discloses a wind vane comprising a solid foam core coated with reinforcing fibers impregnated with a polymer as shown in figure 1.  The solid foam core is made of combination of different foam materials having different densities (paragraph 16). 
Alternatively, the wind vane can be made of a hollow core coated with reinforcing fibers impregnated with a polymer as shown in figure 2.  The hollow core is formed by two lightened shells, wherein a central inner tube and two smaller tubes are housed inside the hollow core.  
There is no teaching or suggestion that the solid foam core comprises multiple zones of varying density with each zone being formed of the same material, nor does the solid foam core surround an inner skin member which is tubular, thereby defining a hollow void space in the interior of the foam member.   

Maurer discloses a shaped foam composite article comprising a foam core and a skin layer applied to one or both surfaces of the foam core (figure 6).  The foam core has a density gradient from the pressing surface to the opposite surface thereof (paragraph 100).  The foam core is perforated (paragraph 102).  Maurer fails to disclose 

Kraenzien discloses a leading edge structure for use in aviation, comprising a support structure made of fiber-reinforced polymer, and a metallic skin provided on the support structure (abstract).  The support structure includes an inner laminate, an outer laminate, longitudinally extending tubes and channels disposed between the inner and outer laminates, and a foam material filled in the spaces between the tubes, channels and the laminates (figure 4).  Kraenzien fails to disclose the foam material comprising multiple zones of varying density with each zone being formed of the same material. 

Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a foam stiffened composite structure with a recited structure set forth in the claim.  Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788